       Case 6:18-po-00541-JDP Document 23 Filed 11/20/20 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                   ) Case No. 6:18-PO-00541 JDP
                                                 )
10           Plaintiff,                          ) APPLICATION AND
                                                 ) ORDER APPOINTING COUNSEL
11   vs.                                         )
                                                 )
12   ROBERTO O                                   )
     COVARRUBIASYANEZ,                           )
13                                               )
            Defendant,                           )
14                                               )
15
16
17          Defendant Roberto O Covarrubias Yanez, through the Federal Defender for the Eastern

18   District of California, hereby requests appointment of counsel.
19          On July 7, 2018 Mr. Yanez was cited for speeding, operating without an ignition
20
     interlock device, and driving with a suspended license on citations 6807959, 6807971, and
21
     6807968. Each offense carries a maximum sentence of 6 months in custody, or a $5000 fine, or
22
     both. Mr. Yanez initial appearance is scheduled to appear on December 16, 2020, warrants for
23
24   prior non-appearance having been recalled. See, ECF #21.

25          Mr. Yanez submits the attached Financial Affidavit as evidence of his inability to retain

26   counsel. In addition, it has come to the attention of the Federal Defender’s office that Mr.
27
     Covarrubias-Yanez case raises jurisdictional questions he intends to litigate. It is therefore in the
28
     interests of justice that counsel be appointed to assist Mr. Covarrubias-Yanez. Therefore, after
       Case 6:18-po-00541-JDP Document 23 Filed 11/20/20 Page 2 of 2


1    reviewing the attached Financial Affidavit, and considering the legal issues presented in this
2    case, it is respectfully recommended that Assistant Federal Defender Benjamin Asa Gerson be
3
     promptly appointed pursuant to 18 U.S.C. § 3006A.
4
5
              DATED: November 18, 2020                     /s/ Eric V Kersten____
6
                                                           ERIC V. KERSTEN
7                                                          Assistant Federal Defender
                                                           Branch Chief, Fresno Office
8
9
10
11
12
13
14
15
16
17
                                           ORDER
18
              Upon the Application for Appointment of Counsel and financial affidavit completed on
19
     behalf of defendant Roberto O Covarrubias Yanez, in the interests of justice the Court appoints
20
     Assistant Federal Defender Benjamin Asa Gerson pursuant to 18 U.S.C. § 3006A for defendant
21
     in United States v. Covarrubias Yanez, case no. 6:18-PO-00541 JDP.
22
23   IT IS SO ORDERED.

24
     Dated:      November 20, 2020
25
                                                       HELENA M. BARCH-KUCHTA
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28

                                                     -2-
